UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the Month ofNovember 2014 Commission File No. 1-14742 JINPAN INTERNATIONAL LIMITED (Translation of Registrant’s Name into English) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan, People’s Republic of China (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- On or about November 14, 2014, Jinpan International Limited (the "Registrant") caused an Important Notice Regarding the Availability of Proxy Materials (the "Notice") to be mailed to its shareholders of record. The Notice contains instructions on how to access the following documents using the Internet: (1) the proxy statement dated November 14, 2014 (the "Proxy Statement") and (2) the 2013 Annual Report. The Proxy Statement includes a letter from the Registrant's Chairman of the Board of Directors, President and Chief Executive Officer to the shareholders and the Notice of Annual Meeting. The following documents in connection with the Notice, filed as exhibits to this Form 6-K, are incorporated by reference herein: Exhibit No. Description 1. Important Notice Regarding the Availability of Proxy Materials for the Jinpan International Limited Shareholder Meeting to be Held on December 29, 2014. 2. Notice of Annual Meeting and Proxy Statement dated November 14, 2014. 3. 2013 Annual Report. 4. Proxy Cards. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: November 21, 2014 JINPAN INTERNATIONAL LIMITED By: /s/ Mark Du Name: Mark Du Title: Chief Financial Officer Exhibit No. Description 1. Important Notice Regarding the Availability of Proxy Materials for the Jinpan International Limited Shareholder Meeting to be Held on December 29, 2014. 2. Notice of Annual Meeting and Proxy Statement dated November 14, 2014. 3. 2013 Annual Report. 4. Proxy Cards. Exhibit 1 Exhibit 2 Exhibit 3 Exhibit 4
